Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 4, 2017

                                     No. 04-17-00133-CR

                                    Jose Mario TREVINO,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CRS001588D1
                     Honorable Elma T. Salinas Ender, Judge Presiding


                                        ORDER
       On November 20, 2017, we notified appellant that his brief was overdue and that no
motion for extension had been filed. Appellant’s counsel, Javier Montemayor, Jr., has filed a
motion requesting additional time to file the appellant’s brief. The motion is granted. We order
appellant’s counsel, Javier Montemayor, Jr., to file the appellant’s brief by January 2, 2018.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court